COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, Russell and Senior Judge Clements
              Argued at Richmond, Virginia
UNPUBLISHED




              MARK L. PARHAM
                                                                                           MEMORANDUM OPINION* BY
              v.            Record No. 2061-17-2                                            JUDGE TERESA M. CHAFIN
                                                                                                OCTOBER 9, 2018
              TAMMY JO PARHAM


                                                     FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                                                  James S. Yoffy, Judge

                                           Charles E. Powers (Adam D. Rellick; Batzli Stiles Butler PC, on
                                           briefs), for appellant.

                                           Richard L. Locke (Shannon S. Otto; Locke & Quinn, on brief), for
                                           appellee.


                            On February 22, 2017, Mark L. Parham (“the appellant”) filed a motion requesting the

              Circuit Court of Henrico County to reduce his spousal and child support obligations due to his

              loss of employment. The circuit court determined that the appellant was voluntarily

              underemployed, imputed income to him, and ordered him to pay $9,000 per month in spousal

              support and $1,651 per month in child support. On appeal, the appellant challenges the circuit

              court’s decision in three assignments of error. First, the appellant contends that the circuit court

              applied an incorrect legal standard by automatically imputing income to him upon the loss of his

              employment. Second, the appellant argues that the circuit court failed to consider the good faith

              and reasonableness of his employment decisions in determining whether he was voluntarily

              underemployed. Third, the appellant claims that the circuit court erred by determining that he




                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
was voluntarily underemployed “due to his own fault.” For the following reasons, we affirm the

circuit court’s decision.

                                       I. BACKGROUND

       “When reviewing a [circuit] court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003). So viewed, the

evidence is as follows.

       The appellant and Tammy Jo Parham (“the appellee”) were divorced on January 29,

2016. Based on evidence presented at an ore tenus hearing, the circuit court ordered the

appellant to pay the appellee $12,000 per month in spousal support and $1,477 per month in

child support. At the time of the parties’ divorce, the appellant earned $344,786 per year as the

general manager of an automobile dealership in Henrico County. As general manager, the

appellant was responsible for overseeing every department of the dealership.

       On September 2, 2014, Lawrence J. Page, the owner of the parent company of the

dealership, met with the appellant to address concerns about the appellant’s work performance.

At the meeting, Page presented the appellant with a written memorandum detailing six areas of

concern. The memorandum indicated that the appellant failed to ensure that phone calls were

promptly returned to upset customers, took an excessive amount of time off from work, and

missed important meetings. The memorandum also stated that the used car department of the

dealership was “in shambles” and explained that used car sales had dramatically decreased. The

memorandum expressly informed the appellant that his son was “not effective” as the manager of

the used car department. Additionally, the memorandum addressed the high turnover rate among

dealership employees and directed the appellant to not “belittle, harass, use threatening language

or curse when talking with employees.”

                                               -2-
              In order to correct the deficiencies in the appellant’s work performance, Page advised the

appellant to complete several tasks listed in the memorandum. Page informed the appellant that

he had sixty days to complete the listed tasks and improve his performance and that he would be

terminated from employment if he failed to do so. The appellant took several steps to complete

the tasks listed in the memorandum within sixty days of the initial meeting. At some point, Page

signed an additional memorandum at the appellant’s request indicating that the appellant

satisfactorily completed the tasks at issue. The appellant alleged that he was not warned about

any deficiencies in his work performance after the September 2, 2014 meeting. In November of

2016, however, Page told the appellant that the company was “moving in another direction” and

terminated his employment at the dealership.

              On February 22, 2017, the appellant filed a motion requesting a modification of his

spousal and child support obligations due to his loss of employment. At the hearing on the

motion, the appellant testified that he obtained new employment as the general manager of an

automobile dealership in Roanoke earning approximately $162,000 per year. As his income

from the Roanoke dealership was substantially less than his previous income, the appellant

requested a reduction of his support obligations. He also requested a reduction of his support

obligations due to an increase in the appellee’s income.

              In response, the appellee argued that the appellant was not entitled to a reduction of his

support obligations because he was voluntarily underemployed. Based on deposition testimony

from Page,1 the appellee contended that the appellant was terminated from his employment at the

Henrico County dealership for cause. Page testified that the appellant was terminated as the




                                                            
              1
         The appellant did not object to the admission of Page’s deposition testimony as
substantive evidence in this case.
                                               -3-
general manager of the Henrico County dealership because he failed to adequately remedy the

problems that were initially addressed at the September 2, 2014 meeting.

       Page admitted that the appellant had taken steps to correct the deficiencies presented at

the September 2, 2014 meeting and completed some of the tasks required by the memorandum

the appellant received on that date. Nevertheless, Page explained that the appellant failed to

resolve the problems associated with the dealership’s used car department. Page also explained

that employee turnover remained too high and described the dealership as a “revolving door

regarding staff.” Page further noted that new car sales were deficient and that employee morale

at the dealership was low. Page testified that the appellant’s uncourteous behavior toward

dealership employees got “somewhat better” after the September 2, 2014 meeting, but he

indicated that there were “still issues” with the appellant’s behavior.

       The appellant responded that he corrected all of the performance issues raised at the

September 2, 2014 meeting. The appellant denied that there was a problem with employee

turnover after the meeting. The appellant, however, admitted that he did not fire his son as the

manager of the dealership’s used car department. Rather, the appellant directed the general sales

manager to “focus more” on the operation of that department. The appellant emphasized that he

was never warned about his poor work performance after the September 2, 2014 meeting.

Without further warnings from Page or another supervisory employee, the appellant argued that

he did not have a reasonable opportunity to correct any problems arising from his allegedly

deficient performance. Therefore, the appellant maintained that his termination from

employment was not his fault.

       The circuit court concluded that the appellant failed to establish that his termination did

not arise from misconduct. The circuit court expressly noted the continuing problems at the

dealership regarding the used car department and the high rate of employee turnover. The circuit

                                                -4-
court also acknowledged the more recent decline in new car sales. Based on these problems at

the dealership, the circuit court determined that the appellant was at fault for losing his job. As

the appellant was terminated from the dealership for cause, the circuit court concluded that the

appellant was voluntarily underemployed.

       Based on the appellant’s voluntary underemployment, the circuit court imputed an annual

income to the appellant equivalent to the income he earned as the general manager of the

Henrico County dealership. The circuit court modified the appellant’s spousal and child support

obligations, however, due to the increase in the appellee’s income. After considering the

adjusted incomes of the parties, the circuit court ordered the appellant to pay $9,000 per month in

spousal support and $1,651 per month in child support. This appeal followed.

                                          II. ANALYSIS

       The appellant contends that the circuit court erred by determining that he was voluntarily

underemployed and imputing income to him on that basis. Although the appellant challenged

the circuit court’s decision in three assignments of error, he presents two primary arguments on

appeal. First, the appellant contends that the circuit court applied an incorrect legal standard in

determining whether to impute income to him. The appellant maintains that the circuit court

erroneously concluded that an imputation of income was mandatory following a finding of

voluntary underemployment. Second, in two related assignments of error, the appellant argues

that the evidence presented did not establish that he was voluntarily underemployed or justify an

imputation of income. The appellant contends that the circuit court erred by concluding that he

was terminated from his employment for cause or fault and that the circuit court failed to

consider that the employment decisions leading to his termination were reasonable and made in

good faith.




                                                -5-
       Upon review, we find that the circuit court exercised discretion when deciding whether to

impute income to the appellant. Furthermore, we conclude that the evidence presented supported

the determination that the appellant was voluntarily underemployed and justified the decision to

impute income to him.

       A. THE CIRCUIT COURT DID NOT IMPOSE A MANDATORY IMPUTATION OF
       INCOME BASED SOLELY UPON THE APPELLANT’S VOLUNTARY
       UNDEREMPLOYMENT

       The appellant contends that the circuit court erred by determining that it was required to

impute income to him upon finding that he was voluntarily underemployed. Based on Murphy v.

Murphy, 65 Va. App. 581, 779 S.E.2d 236 (2015), the appellant contends that the imputation of

income to a party who is voluntarily underemployed is discretionary. The appellant argues that

the circuit court automatically imputed income to him after it concluded that he was voluntarily

underemployed without considering additional circumstances that were relevant to the support

decision. The determination of whether the circuit court applied the correct legal standard in this

case is a question of law subject to de novo review on appeal. See Edmonds v. Edmonds, 290
Va. 10, 18, 772 S.E.2d 898, 903 (2015). A review of the record in this case, however, defeats the

appellant’s argument.

       During closing argument, the circuit court and the appellant’s attorney discussed the legal

standards pertaining to the imputation of income. Citing Murphy, the appellant presented an

argument to the circuit court similar to the argument he now presents on appeal. The appellant

expressly argued that the imputation of income was not mandatory throughout his closing

argument. Specifically, the appellant argued, “Just because [the appellant] lost his job doesn’t

mean you have to impute income to him. You have to look at all of the circumstances that have

occurred here. It’s discretionary with the court.” The appellant requested the circuit court to




                                               -6-
“look at all the facts and look at what [the appellant] is doing and his good faith and [the]

reasonableness of his employment decisions” before imputing income.

       The circuit court agreed that Murphy “bolstered” the appellant’s argument. Based on its

initial reading of Murphy, the circuit court explained, “The trial court has the discretion to

impute income . . . to either or both of the custodial or non-custodial parent[s] who [are]

voluntarily unemployed. And of course, if you lose your job for your own cause, you’re

voluntarily unemployed or underemployed.” (Emphasis added.) The circuit court clarified that

the primary issue presented in the case involved whether the appellant was at fault for losing his

job at the Henrico County dealership and noted that the appellant bore the burden of proof

regarding that issue. The circuit court then took a brief recess to read Murphy more thoroughly.

       Following the recess, the circuit court concluded that the appellant was at fault for losing

his job, and therefore, voluntarily underemployed. While the circuit court imputed income to the

appellant due to his voluntary underemployment, it ultimately exercised its discretion to modify

the appellant’s support obligations. Based on the increase in the appellee’s income, the circuit

court reduced the appellant’s monthly spousal support obligation by $3,000. It then increased

the appellant’s child support obligation by $174 per month.

       Under these circumstances, we conclude that the circuit court did not automatically

impose an imputation of income upon the appellant. The appellant presented the circuit court

with the legal standards set forth in Murphy, and the circuit court expressly acknowledged that it

had the discretion to impute income to the appellant if it concluded that he was voluntarily

underemployed. Moreover, the circuit court actually exercised its discretion by modifying the

appellant’s support obligations.

       As the circuit court applied Murphy and exercised its discretion before imputing income

to the appellant, we conclude that the circuit court did not impose a mandatory imputation of

                                                -7-
income upon finding that the appellant was voluntarily underemployed. Therefore, the circuit

court did not commit the error alleged in the appellant’s first assignment of error.

              B. THE CIRCUIT COURT DID NOT ERR BY CONCLUDING THAT THE APPELLANT
              WAS VOLUNTARILY UNDEREMPLOYED AND IMPUTING INCOME TO HIM ON
              THAT BASIS

              In his second and third assignments of error, the appellant argues that the evidence

presented in this case did not establish that he was voluntarily underemployed or justify the

imputation of income to him. Specifically, the appellant contends that the circuit court erred by

concluding that he was at fault for losing his general manager position at the Henrico County

dealership. The appellant also maintains that the circuit court failed to consider that his

employment decisions were reasonable and made in good faith. Upon review, we conclude that

the evidence supported the circuit court’s conclusions.

              We begin our analysis by acknowledging that decisions regarding the determination of

spousal and child support are matters of discretion. See Congdon, 40 Va. App. at 262, 578

S.E.2d at 836; Niblett v. Niblett, 65 Va. App. 616, 624, 779 S.E.2d 839, 842 (2015). “Child

support decisions, like ‘[s]pousal support determinations[,] typically involve fact-specific

decisions best left in the sound discretion of the trial court.’” Niblett, 65 Va. App. at 624, 779

S.E.2d at 842-43 (quoting Brandau v. Brandau, 52 Va. App. 632, 641, 666 S.E.2d 532, 537

(2008)). When a court’s decision pertaining to child or spousal support is based on evidence

presented ore tenus,2 the decision is “entitled to great weight.”  Hatloy v. Hatloy, 41 Va. App.
667, 671, 588 S.E.2d 389, 391 (2003) (quoting Pommerenke v. Pommerenke, 7 Va. App. 241,

244, 372 S.E.2d 630, 631 (1988)).




                                                            
              2
         While Page testified by deposition, the appellant and the appellee testified ore tenus at
the hearing regarding the appellant’s motion to reduce his support obligations.
                                               -8-
       In general, a party seeking a reduction of his or her court-ordered support obligations

“has the burden of proving, by a preponderance of the evidence, a material change in

circumstances justifying a modification of the decree” establishing the obligations at issue.

Edwards v. Lowry, 232 Va. 110, 112, 348 S.E.2d 259, 261 (1986). Such a party must “make a

full and clear disclosure relating to his [or her] ability to pay.” Id. at 112, 348 S.E.2d at 261

(quoting Hammers v. Hammers, 216 Va. 30, 31, 216 S.E.2d 20, 21 (1975)). The party must also

show that any “lack of ability to pay is not due to his [or her] own voluntary act or because of his

[or her] neglect.” Id. at 112-13, 348 S.E.2d at 261 (emphasis added). Stated alternatively, the

party must establish that he or she “is not ‘voluntarily unemployed or voluntarily under

employed.’” See Antonelli v. Antonelli, 242 Va. 152, 154, 409 S.E.2d 117, 119 (1991) (quoting

Code § 20-108.1(B)(3)).

       “In setting or modifying spousal support or child support, a court may impute income to a

party voluntarily unemployed or underemployed.” Blackburn v. Michael, 30 Va. App. 95, 102,

515 S.E.2d 780, 783 (1999). A party who has been terminated from his or her previous

employment may be voluntarily unemployed or underemployed depending on the circumstances

surrounding the termination. See generally Edwards, 232 Va. at 113, 348 S.E.2d at 261.

“Whether a person is voluntarily unemployed or underemployed is a factual determination.”

Blackburn, 30 Va. App. at 102, 515 S.E.2d at 784. Accordingly, a court’s decision regarding the

imputation of income based on voluntary unemployment or underemployment “will not be

reversed unless plainly wrong or unsupported by the evidence.” Id. at 102, 515 S.E.2d at 784;

see also Code § 8.01-680.

       The evidence presented in this case supported the circuit court’s conclusion that the

appellant lost his job because he neglected the requirements of his employment. Page, the owner

of the parent company of the Henrico County dealership, testified that the appellant failed to

                                                 -9-
remedy the problems previously addressed in 2014. Specifically, Page explained that the

appellant did not correct the problems involving the used car department of the dealership or

adequately address the high rate of employee turnover. Page also testified that employee morale

was low and that new car sales at the dealership were deficient. Based on Page’s testimony, the

circuit court reasonably concluded that the appellant was terminated from his general manager

position due to his own fault. Applying our established standard of review, we will not reverse

this decision.

       The appellant contends that the circuit court erred by failing to consider that the decisions

leading to the termination of his employment were reasonable and made in good faith. The

appellant argues that he took appropriate and substantial actions to correct the issues brought to

his attention in 2014, and he emphasizes that his employer never warned him about any

continuing problems with his work performance. Based on these circumstances, the appellant

maintains that he was never offered an opportunity to correct the problems that led to his

termination.

       Contrary to the appellant’s argument, the record does not establish that the circuit court

failed to consider the good faith and reasonableness of his employment decisions. The appellant

testified about the circumstances surrounding his termination from employment, including the

actions that he took to remedy the issues raised in 2014. The circuit court considered the

appellant’s testimony and rejected his argument, expressly noting that the appellant was not

entitled to receive a second warning regarding his employment deficiencies.

       After weighing the appellant’s testimony and the testimony provided by Page, the circuit

court concluded that the appellant was at fault for losing his job because he failed to sufficiently

correct the problems initially addressed in 2014. “It is well established that the credibility of

witnesses and the weight accorded their testimony are matters solely within the purview of the

                                                - 10 -
trial court, and its findings will be reversed on appeal only if ‘plainly wrong or without evidence

to support them.’” Hatloy, 41 Va. App. at 674, 588 S.E.2d at 392 (emphasis added) (quoting

Wyatt v. Va. Dep’t of Soc. Servs., 11 Va. App. 225, 230, 397 S.E.2d 412, 415 (1990)).

       In the present case, the circuit court’s determination that the appellant was terminated due

to his own fault and neglect was not plainly wrong or lacking in evidentiary support. Page’s

testimony established that the appellant lost his job for cause. Accordingly, we affirm the circuit

court’s conclusion that the appellant was voluntarily underemployed and the imputation of

income to him on that basis.

       C. THE APPELLEE DID NOT INCLUDE UNNECESSARY PARTS OF THE RECORD
       IN THE APPENDIX

       Pursuant to Rule 5A:25, the appellant requests this Court to order the appellee to

reimburse him for a portion of the costs that he incurred in the preparation of the appendix.

“Nothing shall be included in the appendix that is not germane to an assignment of error . . . . If

parts of the record are included in the appendix unnecessarily at the direction of a party, this

Court may impose the cost of producing such parts on that party.” Rule 5A:25(g). The appellant

argues that the appellee designated unnecessary parts of the record for inclusion in the appendix,

and by doing so increased its length by sixty-five pages.

       The appellee designated the following parts of the record for inclusion in the appendix:

(1) the parties’ final decree of divorce; (2) the entire transcript of Page’s deposition and all of the

corresponding exhibits; (3) the entire transcript of the hearing pertaining to the appellant’s

motion for the reduction of his support obligations and all exhibits admitted at that hearing; and

(4) the entire transcript of the circuit court’s ruling in this matter. While the appellant had

already designated portions of the transcripts at issue and certain exhibits for inclusion in the

appendix, the appellee’s additional designations were germane to this appeal. Moreover, the



                                                - 11 -
inclusion of the appellee’s designation only increased the total length of the appendix to 133

pages (including its cover page and table of contents).

       We note that our decision to award the costs associated with the preparation of the

appendix is discretionary. See Rule 5A:25(g). Upon review, we decline to award the requested

costs to the appellant.

       D. THE APPELLEE IS NOT ENTITLED TO APPELLATE ATTORNEY’S FEES AND
       COSTS

       The appellee requests this Court to award her the attorney’s fees and costs that she

incurred in connection with this appeal. “The decision of whether to award attorney’s fees and

costs incurred on appeal is discretionary.” Friedman v. Smith, 68 Va. App. 529, 545, 810 S.E.2d
912, 919-20 (2018); see also Rule 5A:30(b). “[T]his Court’s decisions regarding attorney’s fees

and costs are based on its consideration of factors including whether the requesting party

prevailed, whether the appeal was frivolous, whether either party generated unnecessary expense

or delay in pursuit of its interests, as well as ‘all the equities of the case.’” Friedman, 68

Va. App. at 546, 810 S.E.2d at 920 (quoting Rule 5A:30(b)(3)-(4)); see also O’Loughlin v.

O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996).

       Although the appellee prevailed on each of the issues presented by the appellant, we

conclude that an award of attorney’s fees and costs is inappropriate in this case. Based on the

circumstances surrounding the appellant’s termination from employment, we conclude that the

arguments he presented on appeal were not frivolous. Accordingly, we deny the appellee’s

request.

                                        III. CONCLUSION

       In summary, we conclude that the circuit court did not impose a mandatory imputation of

income on the appellant upon finding that he was voluntarily underemployed. Rather, the record

demonstrated that the circuit court exercised its discretion regarding this matter. Furthermore,
                                                - 12 -
we conclude that the evidence presented in this case supported the circuit court’s determination

that the appellant was voluntarily underemployed and the imputation of income to him on that

basis. We also deny the appellant’s request for reimbursement for the costs of preparing the

appendix and the appellee’s request for attorney’s fees and costs. For these reasons, we affirm

the circuit court’s decision.

                                                                                        Affirmed.




                                              - 13 -